DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II directed to claims 8-21 in the reply filed on 9/21/21 is acknowledged.
Claims 1-7 are canceled. Claims 8-21 are pending for examination. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1760” has been used to designate both “a low speed ADC” as well as “a different part of the graph” in Fig. 9A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference “1170” of Fig. 8A
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Specification
The disclosure is objected to because of the following informalities: 
[0392], “1332100” should read --132100--
Appropriate correction is required.
Claim Objections
Claims 8, 9, 12, 15, 16, and 19 are objected to because of the following informalities:  
Re. claim 8, lin. 6, “an ultrasonic blade coupled to an ultrasonic transducer” should be changed to -- [[an]]the ultrasonic blade coupled to [[an]]the ultrasonic transducer--; lin. 11, “the comparison” should be changed to --[[the]]a comparison between the measured complex impedance and stored values of complex impedance patterns associated with ultrasonic blade functions--.
Re. claim 9, lin. 1-2, “wherein the generator comprises a control circuit further” should be changed to --wherein the lin. 9-10, “a result of the comparison analysis” should be changed to –a result of [[the]]a comparison analysis between the complex impedance measurement data point and a data point in a reference complex impedance characteristic pattern--.
Re. claim 12, lin. 1-2, “wherein the generator comprises a control circuit further” should be changed to --wherein the lin. 11-12, “the result of the comparison” should be changed to --[[the]]a result of [[the]]a comparison analysis between measured impedance/admittance circle variables                         
                            
                                
                                    R
                                
                                
                                    e
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    e
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    e
                                
                            
                        
                    , and                         
                            
                                
                                    B
                                
                                
                                    e
                                
                            
                             
                        
                    and reference impedance/admittance circle variables                         
                            
                                
                                    R
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    , and                         
                            
                                
                                    B
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                     --.
Re. claim 15, lin. 8, “the comparison” should be changed to --[[the]]a comparison between the measured complex impedance and stored values of complex impedance patterns associated with ultrasonic blade functions--.
Re. claim 16,  lin. 9-10, “a result of the comparison analysis” should be changed to –a result of [[the]]a comparison analysis between the complex impedance measurement data point and a data point in a reference complex impedance characteristic pattern--.
Re. claim 19, lin. 11-12, “the result of the comparison analysis” should be changed to --[[the]]a result of [[the]] a comparison analysis between measured impedance/admittance circle variables                         
                            
                                
                                    R
                                
                                
                                    e
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    e
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    e
                                
                            
                        
                    , and                         
                            
                                
                                    B
                                
                                
                                    e
                                
                            
                             
                        
                    and reference impedance/admittance circle variables                         
                            
                                
                                    R
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    ,                        
                             
                            
                                
                                    X
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                    , and                         
                            
                                
                                    B
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                     --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the ultrasonic device" in lin. 2.  There is insufficient antecedent basis for these limitations in the claim. Claims 13 and 14 are also rejected for being dependent from claim 12.
Claim 16 recites  the limitation “the complex impedance is defined…” in lin. 4-5. It is unclear whether or not this limitation is intended to refer back to the complex impedance of the ultrasonic blade (in claim 15) or the complex impedance of the ultrasonic transducer (of claim 16). Claims 17 and 18 are also rejected for being dependent from claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 15-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. (US20100036405A1), herein “Giordano”.
Re. claim 8, Giordano discloses an ultrasonic surgical instrument (Fig. 10-11) comprising: 
an ultrasonic electromechanical system 190 (Fig. 10, [0065]) comprising an ultrasonic transducer 50 (Fig. 11, [0063]) coupled to an ultrasonic blade (79, Fig. 11) via an ultrasonic waveguide 80 ([0069]); and 
a generator 500 (Fig. 10-11, [0065]) configured to supply power to the ultrasonic transducer 50 ([0066]), wherein the generator 500 comprises a control circuit 400 (Fig. 11) (Examiner notes: [0027], indicates the prior art explained various embodiments of ultrasonic surgical instrument and any one or more of the embodiments can be combined with any other embodiments, i.e. the transducer 50, blade 79, waveguide 80, control circuit 400 are repeatedly used in various embodiments of Figs. 1-12) configured to: 
measure a complex impedance Z ([0062]) of an ultrasonic blade 79 ([0066]) coupled to an ultrasonic transducer 50 ([0066], the impedance Z of the ultrasonic blade coupled to the transducer 50 is calculated by the control circuit 400); 
compare the measured complex impedance to stored values of complex impedance patterns associated with ultrasonic blade functions ([0063], the control circuit 400 compares the impedance Z to the predetermined thresholds (stored values of complex impedance) that have been correlated with tissue loads against the blade 79) ; and 
apply an algorithm to control a power output to the ultrasonic transducer 50 based on the comparison ([0063], the control circuit 400 applies an algorithm 402 based on the comparison between the impedance Z and the predetermined thresholds).
Re. claim 9, Giordano further discloses wherein the generator 500 comprises a control circuit 400 further configured to deliver energy to the ultrasonic device based on a state 810 (Fig. 10; [0063] the control circuit 400 applies different frequency signals (first or second) to the transducer 50 which gives energy to the blade 79 of the end effector 810 to facilitate the process of transecting, coagulating or sealing tissue (state or condition of the end effector)) when the control circuit 400 is further configured to: 
measure a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as Zg(t)=                        
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                     ([0066], the impedance Z is determined by calculating the ratio of the Voltage to Current (Z                        
                            =
                            
                                
                                    V
                                
                                
                                    I
                                
                            
                        
                    ));
receive a complex impedance measurement data point ([0062], the impedance Z of the transducer 50 is calculated/received by the control circuit 400); 
compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern ([0063], the impedance measurement data point Zt is compared with the predetermined thresholds (reference impedance characteristic pattern) that have been correlated with various tissue states); 
classify the complex impedance measurement data point based on a result of the comparison analysis ([0063], the control circuit 400 classifies the impedance measurement data point based on whether the impedance measure data point is above or below the predetermined threshold); and 
assign a state or condition of the end effector based on the result of the comparison analysis ([0063]-[0064], once the control circuit 400 has done classified whether the impedance measurement data point is above or below the predetermined threshold, the control circuit 400 applies a digital frequency signal to change the frequency of an ultrasonic oscillator with the step function algorithm 402 responsive to the tissue impedance Zt which is used to determine the function (state or condition) of the blade 79 of the end effector 810 such as tissue sealing or transacting).
Re. claim 10, Giordano further discloses the state or condition of the end effector corresponds to a state of only sealing a tissue ([0063]).
Re. claim 11, Giordano further discloses wherein the state or condition of the end effector corresponds to a state of spot coagulating a tissue ([0063]).
Re. claim 15, Giordano discloses a generator 500 for an ultrasonic surgical instrument (Fig. 10-11), the generator 500 comprising: 
a control circuit 400 (Examiner notes: [0027], indicates the prior art explained various embodiments of ultrasonic surgical instrument and any one or more of the embodiments can be combined with any other embodiments, i.e. the control circuit 400 is repeatedly used in various embodiments of Figs. 1-12) configured to: 
measure a complex impedance Z ([0062]) of an ultrasonic blade 79 ([0066]) coupled to an ultrasonic transducer 50 ([0066], the impedance Z of the ultrasonic blade coupled to the transducer 50 is calculated by the control circuit 400); 
compare the measured complex impedance to stored values of complex impedance patterns associated with ultrasonic blade functions ([0063], the control circuit 400 compares the impedance Z to the predetermined thresholds (stored values of complex impedance) that have been correlated with tissue loads against the blade 79); and 
apply an algorithm to control a power output to the ultrasonic transducer based on the comparison ([0063], the control circuit 400 applies an algorithm 402 based on the comparison between the impedance Z and the predetermined thresholds).
Re. claim 16, Giordano further discloses wherein the control circuit 400 is further configured to deliver energy to the ultrasonic surgical instrument (Fig. 10; [0063] the control circuit 400 applies different frequency signals (first or second) to the transducer 50 which gives energy to the blade 79 of the ultrasonic surgical instrument) based on a state or condition of an end effector 810 (Fig. 10; [0063] the control circuit 400 applies different frequency signals (first or second) to the transducer 50 which gives energy to the blade 79 of the end effector 810 to facilitate the process of transecting, coagulating or sealing tissue (state or condition of the end effector) when the control circuit  is further configured to: 
measure a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as Zg(t)=                        
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                     ([0066], the impedance Z is determined by calculating the ratio of the Voltage to Current (Z                        
                            =
                            
                                
                                    V
                                
                                
                                    I
                                
                            
                        
                    )); 
receive a complex impedance measurement data point ([0062], the impedance Z of the transducer 50 is calculated/received by the control circuit 400); 
compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern ([0063], the impedance measurement data point Zt is compared with the predetermined thresholds (reference impedance characteristic pattern) that have been correlated with various tissue states); 
classify the complex impedance measurement data point based on a result of the comparison analysis ([0063], the control circuit 400 classifies the impedance measurement data point based on whether the impedance measure data point is above or below the predetermined threshold); and 
assign a state or condition of the end effector based on the result of the comparison analysis ([0063]-[0064], once the control circuit 400 has done classified whether the impedance measurement data point is above or below the predetermined threshold, the control circuit 400 applies a digital frequency signal to change the frequency of an ultrasonic oscillator with the step function algorithm 402 responsive to the tissue impedance Zt which is used to determine the function (state or condition) of the blade 79 of the end effector 810 such as tissue sealing or transacting).
Re. claim 17, Giordano further discloses wherein the state or condition of the end effector corresponds to a state of only sealing a tissue ([0063]).
Re. claim 18, Giordano further discloses wherein the state or condition of the end effector corresponds to a state of spot coagulating a tissue ([0063]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Kalvoy et al., (US20170296090A1), herein “Kalvoy”.
Re. claim 12, Giordano discloses wherein the generator 500 comprises a control circuit 400 further configured to deliver energy to the ultrasonic device (based on a state or condition of an end effector 810 (Fig. 10; [0063] the control circuit 400 applies different frequency signals (first or second) to the transducer 50 which gives energy to the blade 79 of the end effector 810 to facilitate the process of transecting, coagulating or sealing tissue (state or condition of the end effector) when the control circuit 400 is further configured to: 
cause a drive circuit 420 to apply a drive signal 416 to the ultrasonic transducer 50 ([0063]), wherein the drive signal is a periodic signal defined by a magnitude and frequency (the Examiner notes that in [0054], the drive signal 416 is described as a periodic signal and defined by a programmed values of current (I), frequency (f), and corresponding time periods (T) (which is magnitude)); 
sweep the frequency of the drive signal 416 from below resonance to above resonance of the electromechanical ultrasonic system ([0061]-(0063] Giordano describe the control circuit 400 applies a digital frequency signal 418 to change the frequency of the drive signal 416 from a first drive frequency f1 to a resonant frequency f0, wherein f1 is equal to f0/2. Therefore the resonance has been changed from a lower resonance to a higher resonance); 
But Giordano is silent about the control circuit is configured to measure and record impedance/admittance circle variables                 
                    
                        
                            R
                        
                        
                            e
                        
                    
                
            ,                 
                    
                        
                            G
                        
                        
                            e
                        
                    
                
            ,                
                     
                    
                        
                            X
                        
                        
                            e
                        
                    
                
            , and                 
                    
                        
                            B
                        
                        
                            e
                        
                    
                
            ; 
compare measured impedance/admittance circle variables                 
                    
                        
                            R
                        
                        
                            e
                        
                    
                
            ,                 
                    
                        
                            G
                        
                        
                            e
                        
                    
                
            ,                
                     
                    
                        
                            X
                        
                        
                            e
                        
                    
                
            , and                 
                    
                        
                            B
                        
                        
                            e
                        
                    
                     
                
            to reference impedance/admittance circle variables                 
                    
                        
                            R
                        
                        
                            r
                            e
                            f
                        
                    
                
            ,                 
                    
                        
                            G
                        
                        
                            r
                            e
                            f
                        
                    
                
            ,                
                     
                    
                        
                            X
                        
                        
                            r
                            e
                            f
                        
                    
                
            , and                 
                    
                        
                            B
                        
                        
                            r
                            e
                            f
                        
                    
                
            ; and 
determine a state or condition of the end effector based on the result of the comparison analysis.
However, Kalvoy teaches a similar ultrasonic device wherein the control circuit/processor ([0023]) is further configured to measure and record impedance/admittance circle variables                
                    ;
                
             compare measured impedance/admittance circle variables to reference impedance/admittance circle variables; and determine a state or condition of the end effector based on the result of the comparison analysis ([0006], [0023], [0032], [0039]-[0041]) in order  ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Girodano to include the teaching as taught and suggested by Kalvoy, as such modification would allow the control circuit/processor to determine the desired tissue type for coagulating and sealing and also eliminating undesirable results that may occur from operating on the wrong tissue.
Re. claim 13, Giordano further discloses wherein the state or condition of the end effector corresponds to a state of only sealing a tissue ([0063]).
Re. claim 14, Giordano further discloses wherein the state or condition of the end effector corresponds to a state of spot coagulating a tissue ([0063]).
Re. claim 19, Giordano discloses wherein the control circuit 400 is further configured to deliver energy to the ultrasonic surgical instrument (Fig. 10; [0063] the control circuit 400 applies different frequency signals (first or second) to the transducer 50 which gives energy to the blade 79 of the ultrasonic surgical instrument) based on a state or condition of an end effector 810 (Fig. 10; [0063] the control circuit 400 applies different frequency signals (first or second) to the transducer 50 which gives energy to the blade 79 of the end effector 810 to facilitate the process of transecting, coagulating or sealing tissue (state or condition of the end effector) when the control circuit 400 is further configured to: 
cause a drive circuit 420 to apply a drive signal 416 to the ultrasonic transducer 50 ([0063]), wherein the drive signal is a periodic signal defined by a magnitude and frequency (the Examiner notes that in [0054], the drive signal 416 is described as a periodic signal and defined by a programmed values of current (I), frequency (f), and corresponding time periods (T) (which is magnitude)); 
416 from below resonance to above resonance of the electromechanical ultrasonic system ([0061]-(0063] Giordano describe the control circuit 400 applies a digital frequency signal 418 to change the frequency of the drive signal 416 from a first drive frequency f1 to a resonant frequency f0, wherein f1 is equal to f0/2. Therefore the resonance has been changed from a lower resonance to a higher resonance); 
But Giordano is silent about the control circuit is configured to measure and record impedance/admittance circle variables                 
                    
                        
                            R
                        
                        
                            e
                        
                    
                
            ,                 
                    
                        
                            G
                        
                        
                            e
                        
                    
                
            ,                
                     
                    
                        
                            X
                        
                        
                            e
                        
                    
                
            , and                 
                    
                        
                            B
                        
                        
                            e
                        
                    
                
            ; 
compare measured impedance/admittance circle variables                 
                    
                        
                            R
                        
                        
                            e
                        
                    
                
            ,                 
                    
                        
                            G
                        
                        
                            e
                        
                    
                
            ,                
                     
                    
                        
                            X
                        
                        
                            e
                        
                    
                
            , and                 
                    
                        
                            B
                        
                        
                            e
                        
                    
                     
                
            to reference impedance/admittance circle variables                 
                    
                        
                            R
                        
                        
                            r
                            e
                            f
                        
                    
                
            ,                 
                    
                        
                            G
                        
                        
                            r
                            e
                            f
                        
                    
                
            ,                
                     
                    
                        
                            X
                        
                        
                            r
                            e
                            f
                        
                    
                
            , and                 
                    
                        
                            B
                        
                        
                            r
                            e
                            f
                        
                    
                
            ; and 
determine a state or condition of the end effector based on the result of the comparison analysis.
However, Kalvoy teaches a similar ultrasonic device wherein the control circuit/processor ([0023]) is further configured to measure and record impedance/admittance circle variables                
                    ;
                
             compare measured impedance/admittance circle variables to reference impedance/admittance circle variables; and determine a state or condition of the end effector based on the result of the comparison analysis ([0006], [0023], [0032], [0039]-[0041]) in order to determine the type of biological tissue that surrounds a device when it’s being inserted into a human body that do not allow for inspection by other means and eliminate any serious implications and undesirable results may occur from operating on a wrong tissue ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Girodano to include the teaching as taught and suggested by Kalvoy, as such modification would allow the control circuit/processor to determine the desired tissue type for coagulating and sealing and also eliminating undesirable results that may occur from operating on the wrong tissue.
Re. claim 20, Giordano further discloses wherein the state or condition of the end effector corresponds to a state of only sealing a tissue ([0063]).
Re. claim 21, Giordano further discloses wherein the state or condition of the end effector corresponds to a state of spot coagulating a tissue ([0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UYEN N. VO
Examiner Art Unit 3771

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771